Citation Nr: 0701494	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from April 1967 to November 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

This case was previously remanded for further development by 
the Board in June 2006.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2006, the veteran's representative filed a claim 
for service connection for depression as secondary to the 
service-connected migraine headaches.  This issue is referred 
to the RO for further development. 


FINDINGS OF FACT

1.  The veteran's service-connected headache disability 
totals a 50 percent disability rating.  

2.  The evidence of record does not demonstrate that the 
veteran is unemployable due to his service-connected 
disability.   


CONCLUSIONS OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341(a), 4.16 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with September 2003 and June 2006 
letters, notifying the veteran of what was required to 
substantiate his claim.  This letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency. He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Thus, the Board finds that VA fully notified the 
veteran of what was required to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, notice for a total disability 
rating claim required notification of the effective date 
element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a June 2006 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records and 
a VA examination.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Analysis

In the present claim, the veteran seeks a TDIU rating.  

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement  
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a  
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

At the time of the veteran's August 2003 claim, he was 
service-connected with a 50 percent disability rating for 
headaches.  Therefore, the veteran is currently assigned a 
total rating of 50 percent for one disability.  

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).  

In the present case, the Board notes that the veteran only 
has one service-connected disability, headaches, which are 
rated as 50 percent disabling.  However, there is not a 
rating of 60 percent or more.  See 38 C.F.R. § 4.16(a).  
Thus, the veteran does not meet the schedular  requirements 
necessary for the assignment of a total rating under 38 
C.F.R. § 4.16(a). 

Even if the veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 38 C.F.R. 
§ 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1991); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
next consideration is whether the veteran's service-connected 
disability precludes him from engaging in substantially  
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38  
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356  
(1991).  

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different 
position than other veterans having a 50 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not  enough.  The ultimate 
question is whether the veteran, in light of his service-
connected disability, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that the unemployability question, or the veteran's 
ability or inability to engage in  substantial gainful 
activity, has to be looked at in a  practical manner and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical  and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet.  App. 83 (1991). 

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the  poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West,  13 Vet. App. 342 
(2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that the veteran was previously denied a TDIU 
rating in August 1977, and most recently in an April 2003 
rating decision.  The RO based its denial on the fact that 
the veteran was considered unemployable due to non-service 
connected factors.  
 
In the veteran's August 2003 application for TDIU, he 
reported that his last employment was in 1980 as a ground man 
for a tree service.

VA treatment records from 2003 show migraine headaches.

At a July 2006 VA examination, the examiner stated that the 
veteran worked for a construction company after service for 
five weeks, but was fired after passing out in hot weather.  
He then worked for a tree service for nine months, then 
landscaping, and other odd jobs, all for a short period of 
time.  The examiner stated that the veteran last worked in 
1985.  The veteran reported headaches that could last between 
two three hours to a whole day, often times occurring on  
daily basis but usually occurring two to three times a month.  
He also reported nausea and vomiting at times, and dizziness 
three times a month.  There were also a few incidences of 
blackout spells.  The examiner noted that the veteran was 
hospitalized once for headaches in 1976.  The examiner noted 
that nothing seems to decrease the headaches and that when 
the veteran gets headaches, he gets prostrate, cannot 
function, and at least two or three times a month is unable 
to get out of bed and walk around.  The examiner also 
reported that the veteran had a stroke in 2001 when his right 
side became weak; he was hospitalized for two weeks then 
transferred to the VA hospital where he remained for one and 
a half months receiving physical therapy.  The veteran's 
balance was affected.  The examiner diagnosed the veteran 
with migraine headaches starting in 1968 and right 
hemiparesis with hyperreflexia due to brain stem infarction 
in 2001.  The examiner opined that because of the frequency 
of headaches the veteran had difficulty in holding jobs even 
before he had a stroke in 2001 and that since getting the 
weakness on the right half of the body, he would have 
difficulty obtaining and retaining employment.  The examiner 
stated that the impairment is mainly caused by the non-
service connected stroke rather than the service-connected 
headaches. 
This is the only medical evidence directly addressing the 
veteran's claim.

A review of the evidence shows that a TDIU rating is not 
warranted as the medical evidence of record does not 
establish that the veteran's service-connected headaches 
preclude him from securing or following a substantially 
gainful occupation.  While the headache disability has 
certainly rendered it difficult to hold a job, the July 2006 
VA examiner specifically stated that the stroke was the main 
cause of the veteran's difficulty in obtaining and retaining 
employment and found that the unemployability was cased by 
the non-service connected stroke rather than the service-
connected headaches.  Therefore, the medical evidence does 
not show that the veteran is unable to engage in gainful 
employment due to his service-connected headache disability.  

In assigning high probative value to the July 2006 VA 
examiner's report, the Board notes that the physician had the 
claims file for review.  Moreover, it appears that this 
opinion was obtained for the purpose of specifically 
rendering a decision, in part, on employability.  There is no 
indication that the VA physician was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA physician's 
opinion to be of great probative value.

The veteran maintains that his service-connected disabilities 
have rendered him individually unemployable.  However, while 
he is competent as a lay person to report that on which he 
has personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board concludes that the veteran is not 
individually unemployable by reason of his service-connected 
disability.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Accordingly, the preponderance of the evidence is 
against the veteran's claim and it is denied. 


ORDER

A total rating based on individual unemployability due to a 
service-connected disability (TDIU) is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


